The Chancellor.
It appears by the petition that the petitioner is the grantee , named in the sheriff’s deed for the mortgaged premises sold under the writ, of fieri facias issued in this cause, but he was not the purchaser at the sale. The property was struck off’ to the complainant, who directed the sheriff to convey it to the petitioner. The defendant, Mary *389Murray, remains in possession, notwithstanding the .order for possession in favor of the petitioner was duiy served upon her; and she. resists this motion for ■ a writ of assistance on the ground that the petitioner has not, under the sheriff’s deed, since he was not the purchaser at the sale, any lawful title to the property. The purchaser of land at a sheriff’s sale under execution at law or in equity, may assign his bid, and the sheriff may lawfully convey the property to the assignee accordingly. The deed in such case will pass to the assignee as good and valid a title as it would have passed to the purchaser had it been made to him. The petitioner is entitled to the writ of assistance.